DETAILED ACTION
Claims 1-20 are pending.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

US2017/0373935 teaches: a method for discovering configuration values. . 

US2010/0281482 teaches: a method for monitoring system performance. 

The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 1: 

“generate, based on a target code base, based on at least a first portion of a tracking code base, and based on a second computing system, a target application configured for execution on the second computing system; cause execution, based on a first set of configuration parameter values, of the target application on the second computing system; monitor, based on the first portion of the tracking code base, one or more 

The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 6: 

“generate, based on a target code base, based on a tracking code base, and based on the third computing system, a target application configured for execution on the third computing system; cause execution, based on a second set of configuration parameter values, of the target application on the third computing system; monitor, based on the tracking code base, one or more performance metrics of the target application executing on the third computing system; determine, based on the second set of configuration parameter values and based on the monitored one or more performance metrics, a third set of configuration parameter values; and modify configuration, based on the determined third set of configuration parameter values, of the target application on the third computing system; and wherein the third memory stores computer-readable instructions that, when executed by the at least one third processor, cause the third 

The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 11: 

“generating, by a first computing system, based on a target code base, based on a tracking code base, and based on a third computing system, a target application configured for execution on a third computing system; generating, by the first computing system, based on a log of monitored performance metrics and associated configuration parameter values, a first set of configuration parameter values and a second set of configuration parameter values, for simulation of the target application configured for execution on the third computing system; causing execution, based on the first set of configuration parameter values, of a first simulation of the target application configured for execution on the third computing system; causing execution, based on the second set of configuration parameter values, of a second simulation of the target application configured for execution on the third computing system; monitoring, based on the tracking code base, one or more performance metrics of the first simulation of the target application; monitoring, based on the tracking code base, one or more performance metrics of the second simulation of the target application; determining, by the first computing system, based on the first set of configuration parameter values, based on the monitored one or more performance metrics of the first simulation of the target application, based on the second set of configuration parameter values, and based on 

The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 16: 

“generating, by a first computing system, based on a target code base, based on at least a first portion of a tracking code base, and based on a second computing system, a target application configured for execution on the second computing system; causing execution, based on a first set of configuration parameter values, of the target application on the second computing system; monitoring, based on the first portion of the tracking code base, one or more performance metrics of the target application; determining, based on the first set of configuration parameter values and based on the monitored one or more performance metrics, one or more second sets of configuration parameter values; generating, based on a migrated code base, based on at least a second portion of the tracking code base, and based on a third computing system, a migrated application configured for execution on the third computing system; and causing execution, based on the determined one or more second sets of configuration parameter values, of the migrated application on the third computing system.”



The rest of dependent claims (not mentioned above) are allowable by virtue of base claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/CHARLIE SUN/Primary Examiner, Art Unit 2196